Citation Nr: 9936023	
Decision Date: 12/29/99    Archive Date: 01/04/00

DOCKET NO.  96-04 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an assignment of a disability evaluation 
higher than 30 percent for major depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and friend


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1966 to 
January 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1993 rating decision by the St. 
Louis, Missouri, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which established service connection 
for major depression, recurrent with polysubstance abuse, 
alcohol and drug abuse and assigned a 30 percent evaluation, 
effective November 24, 1992.  The 30 percent evaluation was 
continued by rating decisions dated November 1994 and August 
1995.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  The veteran's service-connected major depression is not 
manifested by more than definite or moderate social and 
industrial impairment or more than occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform tasks, but 
otherwise maintaining the ability to function satisfactorily.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for major 
depressive disorder have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.7, 4.132, Diagnostic Code 
9405 (effective prior to November 7, 1996); 38 C.F.R. 
§ 4.130, Diagnostic Code 9434 (1999); 61 Fed. Re. 52695-52702 
(Oct. 8, 1996) (effective November 7, 1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection for major depression, and, as such, his claim for 
assignment of a higher evaluation is well-grounded.  
38 U.S.C.A. § 5107(a); Shipwash v. Brown, 8 Vet. App. 218, 
224 (1995).  The Board finds that all relevant facts have 
been properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  No 
additional action is necessary to meet the duty to assist the 
veteran.  38 U.S.C.A. § 5107(a).  Moreover, since the present 
appeal arises from an initial rating decision which 
established service connection and assigned the initial 
disability evaluation, it is not the present level of 
disability which is of primary importance, but rather the 
entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119, 127 
(U.S. Vet. App. Jan. 20, 1999).

The veteran's major depression is currently evaluated as 30 
percent disabling under 38 C.F.R. § 4.130, Diagnostic Code 
9434.

Effective November 7, 1996, substantive changes were made to 
the schedular criteria for evaluating psychiatric disorders.  
See 38 C.F.R. §§ 4.125-4.132 (1996); see also 61 Fed. Reg. 
52695-52702 (1996).  Where the law or regulations governing a 
claim change while the claim is pending, the version most 
favorable to the claimant will apply, absent congressional 
intent to the contrary.  See Karnas v. Derwinski, 1 Vet. App. 
308, 312-313 (1991).  However, these regulations cannot be 
applied prior to their effective date, see Rhodan v. West, 12 
Vet. App. 55, 57 (1998).

Prior to November 7, 1996, psychiatric disabilities were 
evaluated under 38 C.F.R. § 4.132, Diagnostic Code 9405.  
Under that criteria a 30 percent evaluation was warranted for 
psychoneurotic disorders when evidenced by definite 
impairment in the ability to establish or maintain effective 
and wholesome relationships with people.  The psychoneurotic 
symptoms must result in such reduction in initiative, 
flexibility, efficiency and reliability levels as to produce 
definite industrial impairment.  To warrant a 50 percent 
evaluation, the veteran must demonstrate that his ability to 
establish or maintain effective or favorable relationships 
with people is considerably impaired.  

To warrant a 70 percent evaluation, there must be a severe 
impairment of the veteran's ability to establish and maintain 
effective or favorable relationships with people.  The 
psychoneurotic symptoms must be of such a degree and 
persistence that the veteran's ability to obtain or retain 
employment is severely impaired.  A 100 percent evaluation 
may be assigned when the attitudes of all contacts except the 
most intimate are so adversely affected as to result in 
virtual isolation in the community; or there must be totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought; or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior; or the 
veteran must be demonstrably unable to obtain or retain 
employment.  See Johnson v. Brown, 7 Vet. App. 95, 99 (1994).

Under the revised criteria of 38 C.F.R. § 4.130, Diagnostic 
Code 9434, a 30 percent evaluation is warranted for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  A 50 percent 
evaluation is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent evaluation is warranted for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  A 100 percent evaluation is warranted for 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  

In Hood v. Brown, 4 Vet. App. 301 (1993), the United States 
Court of Appeals for Veterans Claims (Court) stated that the 
term "definite" in 38 C.F.R. § 4.132 was "qualitative" in 
character, whereas the other terms were "quantitative" in 
character, and invited the Board to "construe" the term 
"definite" in a manner that would quantify the degree of 
impairment for purposes of meeting the statutory requirement 
that the Board articulate "reasons or bases" for its 
decision.  38 U.S.C.A. § 7104(d)(1).

In a precedent opinion, dated November 9, 1993, the VA 
General Counsel concluded that "definite" is to be 
construed as "distinct, unambiguous, and moderately large in 
degree."  It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large."  VAOPGCPREC 9-93 (O.G.C. Prec. 9-93).  The 
Board is bound by this interpretation of the term 
"definite."  38 U.S.C.A. § 7104(c).

A May 1993 VA examination showed no delusions, 
hallucinations, or disorganized thinking.  The examiner noted 
that the veteran was principally obsessed with his failure to 
get free of depression or get what he regards as adequate 
treatment and he persistently denied that alcohol and drug 
abuse had been his principal problem in spite of the long 
history of substance abuse and repeated hospitalization for 
it.  No major cognitive deficits were elicited and the 
examiner could not elicit any organized delusional systems or 
suicidal intentions.  Insight was limited.  The diagnosis was 
major depression, recurrent, polysubstance abuse, alcohol and 
drug abuse associated with the above.

VA outpatient treatment reports dated January 1994 to October 
1994 show the veteran attending his AA meetings, mood was 
normal, good insight and judgment, and had had no alcohol or 
drugs for the past 10 months.

An August 1995 VA examination showed a well developed, well 
nourished, male, neatly dressed, good contact, generally 
freely verbal, but superficial and vague.  The veteran's mood 
was depressed and noted that he had had occasional flashbacks 
with heavy drinking.  He got more depressed and then feels he 
was "hanging on by my fingernails".  He admitted to death 
wishes, suicidal ideas, but no delusional or hallucinatory 
phenomena or loss of reality testing was elicited.  Cognitive 
testing revealed no disabling deficits of orientation, recent 
or remote memory, retention or recall, calculations or 
abstractions, intelligence or fund of knowledge, 
comprehension or judgment.  Insight was limited.  

VA hospital records indicate that the veteran was 
hospitalized in November 1996, December 1996 to January 1997, 
January 1998, and February 1998 for major depression, 
substance abuse, with some symptoms of childhood PTSD, and 
possible bipolar affective disorder.  The veteran's Global 
Assessment of Functioning (GAF) scores upon discharge were 
between 51 and 70 during these hospitalizations.

Private medical reports from St. John's Mercy Medical Center 
dated January 1998 show admission on a voluntary basis for 
drinking alcohol and crack cocaine.  The veteran underwent 
electro-convulsive therapy treatments during his 
hospitalization.  The veteran responded well to treatment and 
was seen as stable at discharge.  The diagnosis at discharge 
was major depressive affective disorder, single episode, 
without psychotic behavior, alcohol dependence, cocaine 
dependence, and pro-longed PTSD.

A December 1998 VA examination showed the veteran having a 
history of drug and alcohol use, who had been enrolled in 
multiple treatment programs at the VA and St. John's Mercy 
Medical Center.  The examiner noted in 1998 there were many 
inpatient treatment episodes and his employment history for 
the past year was poor.  The veteran had reported on his 
discharge summary in September 1998 that he was using up to 
$1,000.00 a week of cocaine and drinking 10 to 30 beers a 
day.  He also reported allowing a prostitute to use his home 
and, she, in turn, supplied money and crack cocaine.  The 
veteran reported being separated from his third wife and was 
living in a room provided at the home of a woman friend.  The 
veteran complained of depressed mood, insomnia, bad dreams, 
lack of sex drive, lack of energy, and anxiety.  The 
examination showed he was oriented, casually attired, stared 
wide-eyed and unblinking at the examiner, manner was evasive 
and not forthcoming with details he could have likely 
provided.  His affect was somewhat irritable, mood sounded 
depressed, and he complained of erratic sleep.  He was alert 
and could recall a span of five digits quite easily, and 
could do arithmetic.  The veteran worked quickly on the MCMI 
questionnaire and realized the wording differences between 
items that looked at personality issues as opposed to symptom 
clusters.  Thought processing showed quick response latencies 
with selective withholding.  There was no looseness of 
associations, no flight of ideas, and no push-up speeds.  He 
could make concrete, nonbizarre verbal abstractions to 
standard mental status examination items.  Thought content 
showed no delusions, no grandiosity, no suicidal ideation, 
and no guilt.  There were no threats expressed and insight 
and judgment were retained.  Psychometric assessment 
indicated borderline personality disorder and the social 
history was judged to be supportive of this inference as 
evidenced by chronic dysphoria, self-mutilation, multiple 
suicide attempts, risky sexual involvement, and anger control 
deficits.  The diagnosis was alcohol/cocaine dependence, 
major depression, recurrent, and borderline personality 
disorder.  Social stressors were assessed as moderate, 
marital separation and probation.  The GAF score was 65.

After reviewing the evidence, the Board is unable to conclude 
that the veteran's major depression is manifested by 
symptomatology reflective of a 50 percent evaluation under 
either the old or revised criteria.  The evidence does not 
establish more than definite impairment in the ability to 
establish or maintain effective and wholesome relationships 
with people or more than definite industrial impairment to 
warrant a 50 percent evaluation under the old criteria.  
During the veteran's VA examinations and hospitalizations, 
upon discharge he was given GAF scores of between 51 and 70.  
GAF is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  See American Psychiatric 
Association's Diagnostic and Statistical Manual for Mental 
Disorders (4th ed. 1994) (DSM-IV) adopted by the VA at 
38 C.F.R. §§ 4.125, 4.130.  A GAF of 51 to 60 indicates 
"moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers)."  A 61 to 70 
score indicates "some mild symptoms (e.g., depressed mood 
and mild insomnia) or some difficulty in social, 
occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships."  

While the veteran's GAF scores indicate a wide range of 
social and industrial impairment, it is reflective of the 
veteran's total psychiatric disability picture and, as noted 
above, he has, aside from his major depression, drug and 
alcohol dependence.  The Board notes that under the 
provisions of 38 U.S.C.A. § 1110, VA compensation cannot be 
paid for disability due to the abuse of alcohol or drugs.  In 
a precedent opinion, dated January 16, 1997, the General 
Counsel of the VA concluded that Section 8052 of the Omnibus 
Budget Reconciliation Act of 1990, Pub.L.No. 101-508, § 8052, 
104 State. 1388, 1388-351, prohibits, effective for claims 
filed after October 31, 1990, the payment of compensation for 
a disability that is a result of a veteran's own alcohol or 
drug abuse.  It was noted that the payment of compensation 
was prohibited whether the claim was based on direct service 
connection or, under 38 C.F.R. § 3.310(a) (1997), for 
secondary service connection for a disability proximately due 
to or the result of a service-connected disorder.  Further, 
compensation was noted to be prohibited regardless of whether 
compensation is claimed on the basis that a service-connected 
disease or injury aggravated the disability.  See VAOPGPREC 
2-98 (January 16, 1997).

The veteran's many hospitalizations were associated with drug 
and alcohol abuse and a May 1993 VA examination noted that 
the veteran persistently denied that alcohol and drug abuse 
had been his principal problem in spite of the long history 
of substance abuse and repeated hospitalization for it.  VA 
outpatient treatment reports dated January 1994 to October 
1994 show that when the veteran was attending his AA 
meetings, his mood was normal, he had good insight and 
judgment, and had had no alcohol or drugs for the past 10 
months.  A December 1996 VA hospital admission record 
indicated "[h]is longest period of sobriety has been for 5 
years, between 1982 and 1987.  The patient said that he tends 
to go on cycles that last about 18 months and after that he 
finds it very hard to maintain himself clean from drugs.  The 
patient said that he tends to function well.  He is clean, 
works and is very productive at those times."  Private 
medical reports from St. John's Mercy Medical Center dated 
January 1998 show admission on a voluntary basis for drinking 
alcohol and crack cocaine.  A December 1998 VA examination 
showed the veteran having a history of drug and alcohol use, 
who had been enrolled in multiple treatment programs at the 
VA and St. John's Mercy Medical Center.  The examiner noted 
in 1998 there were many inpatient treatment episodes and his 
employment history for the past year was poor.  The veteran 
had reported on his discharge summary in September 1998 that 
he was using up to $1,000.00 a week of cocaine and drinking 
10 to 30 beers a day. 

There is no evidence to show occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships which would warrant a 50 percent evaluation 
under the revised criteria.  August 1995 and December 1998 VA 
examinations showed: no disabling deficits of orientation, 
recent or remote memory, retention or recall, calculations or 
abstractions, intelligence or fund of knowledge, 
comprehension or judgment; he could make concrete, nonbizarre 
verbal abstractions to standard mental status items.  
Although the veteran's major depression causes some of the 
veteran's difficulty in his social and occupational 
functioning, as noted above, he has, aside from major 
depression, other non-service connected factors involved as 
well as drug and alcohol dependence.  It is readily apparent 
that the veteran can function well generally except during 
those times he abuses drugs and alcohol.  The record reflects 
he has a severe addiction and habit  As pointed out, 
disability compensation may not cover his inability to 
function due to drugs and alcohol abuse.  

Therefore, the Board is unable to find that the criteria 
listed for the next higher evaluation of 50 percent have been 
met under either the old or revised criteria.  The veteran's 
claim of entitlement to an evaluation in excess of 30 percent 
for major depression must be denied.  It follows that there 
is not such a state of equipoise of the negative and the 
positive evidence so as to otherwise provide a basis for 
favorable action on the veteran's appeal.  38 U.S.C.A. 
§ 5107(b).


ORDER

Entitlement to a higher evaluation for major depression is 
denied.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

 

